Citation Nr: 0815322	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-29 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability evaluation under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 for 
the veteran's post-operative left knee injury residuals, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to a disability evaluation in excess of 10 
percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 for the veteran's left knee instability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from September 1986 to June 
1998.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) which denied an 
increased disability evaluation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5260 for the veteran's 
post-operative left knee injury residuals.  In May 2006, the 
RO granted a separate 10 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 for the 
veteran's left knee instability.  

Although the RO has characterized this appeal as solely 
involving the claim for a higher disability evaluation under 
the provisions of Diagnostic Code 5260 for the veteran's 
post-operative left knee injury residuals, currently 
evaluated as 10 percent disabling, the Board believes that it 
also encompasses the separate 10 percent awarded under 
Diagnostic Code 5257, as each rating contemplates separate 
and distinct manifestations of the same disability.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

A review of the veteran's VA treatment records suggests that 
he has recently undergone surgery on his left knee.  
Specifically, a January 2008 VA orthopedic surgery clinic 
treatment record states that a recent magnetic resonance 
imaging (MRI) study of the left knee revealed a lateral 
meniscal tear; spotty osteochondral defects; and degenerative 
meniscal changes.  The treating VA physician commented that: 
"[t]ear on MRI correlates with [patient's] symptoms;" 
"[Patient] anxious to have intervention;" and "completed 
surgical request form for knee scope with partial 
meniscectomy."  Unfortunately, the records of the actual 
surgery are not presently associated with the claims file.  
Thus, this case must be remanded so that those records can be 
obtained.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Further, the fact that surgery was performed suggests that 
the veteran's service-connected left knee disabilities may 
have increased in severity since the most recent VA 
compensation examination in May 2007.  The VA's duty to 
assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Given these facts, the Board finds that further VA 
examination would be helpful in clarifying the current 
severity of his knee disabilities.  

Accordingly, this case is REMANDED for the following action:  

1.  Ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2007); 
and the United States Court of Appeals 
for Veterans Claims' (Court) holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) are fully met.  

2.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic left knee 
disabilities after December 2007, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after December 2007, 
including any reports regarding the left 
knee surgery, not already of record, be 
forwarded for incorporation into the 
record.  

4.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
severity of his service-connected left 
knee disabilities.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
reflect that such a review was conducted.

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected left knee 
disabilities and any associated pain with 
a full description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the left knee 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the veteran's 
service-connected left knee disabilities 
upon his vocational pursuits.  

5.  Readjudicate the veteran's 
entitlement to both an increased 
evaluation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5260 for 
his post-operative left knee injury 
residuals and an evaluation in excess of 
10 percent under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257 for 
his left knee instability.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

